Title: To Benjamin Franklin from the Abbé de Tristan-Brision, 5 August 1778
From: Tristan-Brision, ——, abbé de
To: Franklin, Benjamin


Monsieur
Ce 5. aoust 1778.
Il m’est tombé entre les mains une Lettre à vous adressée. Je vous prie de l’envoyer querir par un de vos gens, de maniere à m’assurer qu’elle vous sera remise en main propre.
La personne dans les paquets de qui elle est venüe est toute royaliste et malgré Les Egards qu’elle doit à Celui qui la lui recommande il étoit decidée à la jetter de côté.
Je m’en suis emparé et je me depêche de vous en donner avis. Je la Joindrois à cellecy mais la manière dont on demande qu’elle vous soit remise en main propre me decide à ne la Ceder que quand Je Serai sure qu’elle vous sera remise. Je Suis Monsieur avec respect Votre Tres humble et tres obeissant Serviteur.
L’Abbé DE Tristan-BrisionMaison du Sieur Hugot Serrurier rüe de Cleryon entre sur la gauche par la rüe M. Martre.
 
Endorsed: L’abbé de Tristan Brision
